Citation Nr: 0617241	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  96-37 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
February 1993.

The instant appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied increased ratings for the service-connected 
lumbar and cervical spine disorders.


FINDINGS OF FACT

1.  During the appeal period, the veteran's service-connected 
degenerative disc disease of the lumbar spine was manifested 
by no ankylosis; and there is nothing in the record to 
suggest that he had pronounced intervertebral disc syndrome 
with findings like absent ankle jerk or periods of acute 
signs or symptoms of intervertebral disc syndrome that 
required bed rest prescribed by a physician, and treatment by 
a physician of at least 6 weeks a year.

2.  During the appeal period, the veteran's service-connected 
degenerative disc disease of the cervical spine was not 
manifested by ankylosis; and there is nothing in the record 
to suggest that he had pronounced intervertebral disc 
syndrome with neurological findings appropriate to the site 
of the diseased disc or periods of acute signs or symptoms of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician, and treatment by a physician of at 
least 6 weeks a year.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the service-connected degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292, 5293, 
5295 (2002).

2.  The criteria for an evaluation in excess of 40 percent 
for the service-connected degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that increased disability ratings are 
warranted for his service-connected degenerative disc disease 
of the lumbar and cervical spine.  Having carefully reviewed 
all the evidence of record in light of the applicable law, 
the Board has determined that these claims will be denied 
because the preponderance of the evidence is against the 
claims.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The spine regulations were revised twice during the appeal 
period, and these changes were effective in September 2002 
and September 2003.  The regulatory amendments cannot be 
applied prior to their effective dates.  38 U.S.C.A. 
§ 5110(g) (West 2002).  

In June 2004, while this case was on appeal, the RO awarded 
an increased rating, from 20 to 40 percent, for both the 
lumbar and the cervical spine disabilities, effective from 
1994.  

Degenerative disc disease of the lumbar spine

Neither the old nor the new rating criteria, when applied to 
the facts of this case, warrant an increased rating.  

Under the old regulations, a rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine required 
pronounced, persistent symptoms of intervertebral disc 
syndrome to merit a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (2002).  Higher ratings were also 
available under the old regulations where there was 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation of the spine, or residuals of a fracture of the 
vertebra.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289.  

The veteran's present 40 percent rating is the maximum 
schedular rating under both the old and the amended 
regulations for limitation of motion of the lumbar spine 
absent ankylosis, which has not been demonstrated in this 
case.  The Court has held that, when a Diagnostic Code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where 
the veteran is in receipt of the maximum evaluation due to 
limitation of motion, as here, those regulations are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

The 2002 regulatory changes provided that intervertebral disc 
syndrome is evaluated on the basis of the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 60 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least six 
weeks in a year.  An "incapacitating episode" is defined as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician".  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  The term "chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so".  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (1).  

Effective in 2003, other disabilities of the lumbar spine are 
to be rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  Under that rating formula, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  ("Unfavorable ankylosis" is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id., Note (5)).  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  

The evidence reveals that the veteran's service-connected 
lumbar spine disability does not more nearly approximate the 
criteria necessary for a rating in excess of 40 percent under 
either the old or the new spine regulations.  There is no 
evidence of pronounced, persistent symptoms of intervertebral 
disc syndrome to merit a 60 percent rating under the old 
regulations, and there is absolutely no evidence of complete 
bony fixation of the spine, or residuals of a fracture of the 
vertebra.

There is also no evidence of incapacitating episodes which 
have a total duration of at least six weeks or a combination 
or orthopedic and neurologic manifestations to warrant a 
higher rating under the new regulations.  Finally, there is 
absolutely no evidence of unfavorable ankylosis of the lumbar 
spine which would warrant a higher rating under either the 
old or the new regulations.

The veteran testified that his major impairments due to his 
service-connected back problems included lifting, standing 
for prolonged periods, bending, stooping, and numbness, 
tingling and pain in his legs.  He stated that he had made a 
modified bench to relieve his symptoms at work.  He testified 
that he worked full-time as a printer which involves bending, 
stooping and twisting as well as long periods of standing.  
He reported that a month before the hearing he had pain and 
took some time off work and that a year ago he went to the 
doctor who prescribed him two to three days of bedrest.  He 
also reported that as a result of back problems he has taken 
his sick days at work plus some vacation time amounting to 
about four weeks in the last year, although this was not 
documented and he did not go to the doctor.

A review of the medical evidence does not reveal that within 
any year during this appeal period, including since the new 
spine regulations were made effective, bed rest was 
prescribed by a physician and treatment by a physician was 
warranted for a total of six weeks.  In addition, the 
evidence does not reveal that the veteran otherwise manifests 
neurologic disabilities due to his service-connected back 
disorder which would warrant a higher rating.  

The old regulations suggest that the type of pronounced, 
persistent symptoms of intervertebral disc syndrome which 
would warrant a higher rating require symptoms like 
demonstrable muscle spasm or absent ankle jerk.  The new 
regulations provide that a veteran may be separately rated 
for orthopedic and neurological manifestations.  Neuralgia, 
neuritis, and paralysis of the nerves, including the sciatic 
nerve, provide for a range of disability ratings.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).  However, the 
neurological manifestations of the veteran's service-
connected back disorder are not so significant as to warrant 
a higher rating.

For example, a September 2002 VA examination report which 
provided neurological assessment was essentially normal with 
normal gait and no bladder or bowel problems.  A May 2003 VA 
examination report assessed left tibial neuropathy based on 
electromyography nerve conduction velocity tests, but the 
examiner opined that this finding was unrelated to his 
service-connected back disorder.  In addition, August 2003 
private medical records noted that straight leg raising test 
was negative, deep tendon reflexes were 2+/4 normal and 
symmetric and sharp/dull discrimination was intact from L3-
S1.  An October 2003 private electroneuromyographical testing 
included nerve conduction studies which were within normal 
limits for the left peroneal, right tibial, and bilateral 
sural nerves.  EMG showed all paraspinal levels were within 
normal limits except there was evidence of an L5 
radiculopathic process on the left.  A December 2004 magnetic 
resonance imaging of the lumbar spine revealed mild lumbar 
spondylosis with dehydrated disc and mild facet hypertrophy 
at all levels but no focal protrusion, stenosis or foraminal 
narrowing.  April 2005 private electroneuromyographical 
testing gave an impression of a normal study of the upper and 
lower extremities with "[n]o electrophysiological evidence 
of a left cervical or lumbar radiculopathy, plexopathy, focal 
neuropathy, generalized peripheral neuropathy, or myopathic 
process."  

While the evidence does reveal some positive results on 
certain tests, overall, the medical evidence reveals that the 
veteran does not have a significant neurological component to 
his service-connected lumbar spine disability which could 
provide the basis for an increased rating.  Significantly, 
there is nothing in the record to suggest that the veteran 
had pronounced symptoms or periods of acute signs or symptoms 
of intervertebral disc syndrome that required bed rest 
prescribed by a physician, and treatment by a physician for 
at least 6 weeks.  For the reasons explained above, the 
preponderance of the evidence is against entitlement to an 
increased rating for his degenerative disc disease of the 
lumbar spine.  Finally, and for the reasons discussed above, 
the evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations. 

Degenerative disc disease of the cervical spine

Neither the old nor the new rating criteria, when applied to 
the facts of this case, warrant an increased rating.  Under 
the old regulations, a rating in excess of 40 percent for 
degenerative disc disease of the cervical spine required 
pronounced, persistent symptoms of intervertebral disc 
syndrome to merit a 60 percent rating.  

Higher ratings were also available under the old regulations 
where there was complete bony fixation of the spine, or 
residuals of a fracture of the vertebra.  The veteran's 
present 40 percent rating is the maximum schedular rating 
under the old regulations for limitation of motion of the 
cervical spine absent ankylosis, which has not been 
demonstrated in this case.  Under the new General Rating 
Formula for Diseases and Injuries of the Spine, a 40 percent 
rating is the maximum rating available for the cervical 
spine.  

The Court has held that, when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, where the veteran is in 
receipt of the maximum evaluation due to limitation of 
motion, as here, those regulations are not for application.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The evidence reveals that the veteran's service-connected 
cervical spine disability does not more nearly approximate 
the criteria necessary for a rating in excess of 40 percent 
under either the old or the new spine regulations.  There is 
no evidence of pronounced, persistent symptoms of 
intervertebral disc syndrome to merit a 60 percent rating 
under the old regulations, and there is absolutely no 
evidence of complete bony fixation of the spine, or residuals 
of a fracture of the vertebra.

There is also no evidence of incapacitating episodes which 
have a total duration of at least six weeks or a combination 
or orthopedic and neurologic manifestations to warrant a 
higher rating under the new regulations.  The veteran 
testified that he had pain and muscle spasms in his neck and 
numbness and tingling in his arms and fourth and fifth 
fingers.  He was diagnosed with bilateral carpal tunnel 
syndrome (CTS) in 2000, but a May 2003 VA medical opinion has 
stated that his CTS is unrelated to his service-connected 
back disorder.  

A review of the medical evidence does not reveal that within 
any year during this appeal period, including since the new 
spine regulations were made effective, bed rest was 
prescribed by a physician and treatment by a physician was 
warranted for a total of six weeks due to his cervical spine 
problems.  In addition, the evidence does not reveal that the 
veteran otherwise manifests neurologic disabilities due to 
his service-connected cervical spine disorder which would 
warrant a higher rating.  

The old regulations suggest that the type of pronounced, 
persistent symptoms of intervertebral disc syndrome which 
would warrant a higher rating require symptoms like 
demonstrable muscle spasm.  The new regulations provide that 
a veteran may be separately rated for orthopedic and 
neurological manifestations.  However, the neurological 
manifestations of the veteran's service-connected cervical 
spine disorder are not so significant as to warrant a higher 
rating.

For example, A June 1996 MRI of the cervical spine revealed 
mild desiccation and bulging at C3-6 with an unaffected 
spinal cord and no foraminal encroachment.  A May 2003 VA 
examination report which provided neurological assessment 
found normal motor examination and chronic neck pain 
resulting in only moderate functional loss.

Thus, there is nothing in the record to suggest that the 
veteran had pronounced symptoms or periods of acute signs or 
symptoms of intervertebral disc syndrome that required bed 
rest prescribed by a physician, and treatment by a physician 
for at least 6 weeks.  For the reasons explained above, the 
preponderance of the evidence is against entitlement to an 
increased rating for his degenerative disc disease of the 
cervical spine.  Finally, and for the reasons discussed 
above, the evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations. 

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

In April 2003 and February 2005 letters, VA notified the 
veteran of the basic elements of increased rating claims and 
informed him that, if he provided information about the 
sources of evidence or information pertinent to the elements 
of the claim (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letters also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid notice, the 2005 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for increase.  Because of the denials, any question as 
to the appropriate effective date to be assigned is rendered 
moot.  Thus, there is no prejudice to the veteran in 
proceeding with the denials of the claims on appeal.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in increased ratings, and was on notice throughout the 
appeal through the pertinent rating decision, statement of 
the case, supplemental statements of the case, and letters 
why the claims remain denied.  He was told about his and VA's 
respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and all available VA treatment records.  The veteran provided 
private medical evidence and provided testimony at a hearing 
before the undersigned in January 2006.  While the veteran 
testified that he was receiving ongoing VA treatment for 
several disorders, he has not clearly identified any 
additional evidence which is pertinent to the claims 
adjudicated in this decision and has not been associated with 
the claims folder.  Several VA examinations with medical 
opinions were developed.  While the veteran's representative 
took exception with the opinions provided in the May 2003 VA 
examination report, contending that they were supplied 
without adequate explanation or rationale, the Board finds 
those opinions adequate for adjudication purposes.  The 
examiner stated in the report that he reviewed the veteran's 
pertinent medical treatment and performed diagnostic testing 
in connection with providing his opinion.  Accordingly, the 
Board finds that the duty to assist was met.


ORDER

Entitlement to an increased disability rating, above 40 
percent, for the veteran's degenerative disc disease of the 
lumbar spine is denied, and entitlement to an increased 
disability rating, above 40 percent, for the veteran's 
degenerative disc disease of the cervical spine is also 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


